DETAILED ACTION
This communication is responsive to the application filed on 09/04/2019
Claims 1-20 have been presented.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/11/2019, 01/06/2020, 03/09/2020, 08/26/2020, 10/26/2020, 05/24/2021, 07/06/2021 and 07/27/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.


Priority
The present application claims priority to US Provisional Patent Application No. 62/727,455 filed 09/05/2018.

Oath/Declaration
The Oath filed on 09/04/2019 complies with all the requirements set forth in MPEP 602 and is therefore accepted.

Drawings
The drawings filed on 09/04/2019 have been accepted.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claims 1 and 11 are directed to a method and system for determining authorization of an Integrated Secure Device Manager (ISDM) Module belonging to an ISDM system.  The Applicant recites further limitations for claims 1-20 that reference “the module”, i.e., "broadcasting, by the Module, of a Module message…" The Examiner suggests that the Applicant amend the claims to include ISDM wherever a claim references a Module, Module token, Module message, Module public key, Module private key, etc.    
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US Pat. 9,412,278 B1 filed 11/16/2015) in view of Corella et al. (US Pat. 9,185,111 B2 filed 07/30/2013).
As to claim 1, Gong discloses:
“A method for determining authorization of an Integrated Secure Device Manager (ISDM) Module belonging to an ISDM system, wherein the ISDM Module is mechanically coupled to and associated with a Cyber-Physical Vehicle (CPV) (Gong, col. 9 lines 1-20; a method (and system) for authenticating an unmanned aerial vehicle (UAV), said system comprising: an authentication module; a communication module; and one or more processors operably coupled to the authentication module and the communication module). 
Gong discloses that the system/method for authenticating an unmanned aerial vehicle (UAV) comprises the steps of receiving an authentication request having a UAV identifier; retrieving information that corresponds to the UAV identifier; generating authentication vectors based on the retrieved information, wherein the authentication vectors comprise at least an authentication token and transmitting the authentication token and a key evaluation reference to the UAV (Gong, col. 51 lines 51-67).

“broadcasting, by the Module, of a Module message including a current time and a Module token associated with the Module and including a Module public key and a Module ID, wherein the Module message is signed under a Module private key.”
“receiving of the Module broadcast by an ISDM device of the ISDM system;
determining, by the ISDM device, whether the signature of the Module message is valid;
upon determining that the signature is invalid, identifying the Module as unauthorized; 
upon determining that the signature is valid, extracting by the ISDM device of the Module token from the Module message; and
upon extracting of the Module token, performing by the ISDM device of at least one authorization test, whereby the Module is identified as authorized if each of the at least one authorization test is passed.”
However, Corella discloses:
“broadcasting, by the Module, of a Module message including a current time and a Module token associated with the Module and including a Module public key and a Module ID, wherein the Module message is signed under a Module private key” (Corella, figs. 1 and 8, col. 5 lines 4-20, col. 9 lines 37-41 and col. 11 lines 29-38; prover black-box, i.e., computing module that proves possession of one or more cryptographic credentials in a device authentication system, sends a message to the application front-end containing the authentication token which comprises digitally signed authentication data, that includes the device record handle 352 and the public key hash 365, a creation timestamp 363, and a signature 810 computed by the verifier black-box 130 on the authentication data and the timestamp).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Gong with Corella to provide verification of an authentication token created using public/private key pair; a timestamp for the authentication token is used to verify that the authentication token has not timed-out, thereby preventing its unauthorized use by an entity from accessing a desired network service (Corella, col. 2 lines 47-59 and col. 9 lines 48-56).
Corella further discloses:
“receiving of the Module broadcast by an ISDM device of the ISDM system” (Corella, fig. 4 steps 405 and 410, col. 8 lines 28-43; prover black box sends signed challenge request to authenticate to verifier black box);
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Gong with Corella to provide verification of the authentication token signed by the prover system and sent to a verifier device (Corella, col. 8 lines 28-43).
“determining, by the ISDM device, whether the signature of the Module message is valid” (Corella, fig. 4 step 415, col. 8 line 66 - col. 9 line 3; determine whether signature is valid).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Gong with Corella to provide verification of the authentication token that was signed by the prover system and sent to a verifier device (Corella, col. 8 line 66 - col. 9 line 3).
(Corella, fig. 4 step 415, col. 8 line 66 - col. 9 line 3; determining valid signature failure).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Gong with Corella to provide verification of the authentication token that was signed by the prover system and sent to a verifier device (Corella, col. 8 line 66 - col. 9 line 3).
“upon determining that the signature is valid, extracting by the ISDM device of the Module token from the Module message” (Corella, fig. 4, steps 425-440, col. 9 lines 30-47; application back-end sends authentication token to verifier black-box for verification); and
“upon extracting of the Module token, performing by the ISDM device of at least one authorization test, whereby the Module is identified as authorized if each of the at least one authorization test is passed” (Corella, fig. 4 steps 445-460, col. 9 line 62 – col. 6; authentication token received by verifier black-box, e.g., sent from prover black-box via application front end, passes tests to determine if a device record and user record are found in the authentication token.
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Gong with Corella to provide verification of the authentication token that was signed by the prover system and sent to a verifier device (Corella, col. 8 line 66 - col. 9 line 3).


“wherein the ISDM device is one of a Node device of the ISDM system configured to verify Module authenticity, and a different ISDM Module” (Gong, col. 115 lines 47-64 and col. 116 lines 13-18; a geo-fencing system may be a subsystem of an air control system and may include a geo-fencing module which may also be part of an authentication system; geo-fencing devices may each have a unique identifier to differentiate one geo-fencing device from another which may be used to assist in authentication of the device(s) in the air control system)

As to claim 6, Gong and Corella disclosed the invention of claim 5.  Gong further discloses:
“wherein the ISDM device is a different ISDM Module, and further comprising the step of establishing a two-way and trusted communication channel between the ISDM Module and the different ISDM Module” (Gong, col. 116 lines 13-18, 30-32; an authenticated geo-fencing device may be used by the air control system to communicate, via a one or two-way communications with the UAV when the UAV is within the predetermined range of the geo-fencing device).

As to claim 7, Gong and Corella disclosed the invention of claim 1.  Gong further discloses:
“whereby the Module is identified as unauthorized if at least one of the at least one authorization test is failed” (Gong, col. 56 line 60 – col. 57 line 5;  A UAV may respond to an authentication request and/or identity checking request, i.e., from an authentication system; a UAV having a security function will respond to an authentication request and/or an identity checking request from a traffic monitoring server, wherein a response may be made under circumstances, which may include authentication fails).

Claim 11 is directed to an Integrated Secure Device Manager (ISDM) system comprising a Cyber-Physical Vehicle (CPV) that processes method steps that are substantively similar in scope to the method of claim 1.  Claim 11 is therefore rejected for the same reasons outlined in the rejection of claim 1 above.

Claim 15 is substantively similar in scope to the invention of claim 5.  Claim 15 is therefore rejected for the same reasons outlined in the rejection of claim 5 above.

Claim 16 is substantively similar in scope to the invention of claim 6.  Claim 16 is therefore rejected for the same reasons outlined in the rejection of claim 6 above.

Claim 17 is substantively similar in scope to the invention of claim 7.  Claim 17 is therefore rejected for the same reasons outlined in the rejection of claim 7 above.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Corella in further view of Klemba et al. (US Pat. 8,775,450 B2 filed 04/19/2007).

Gong does not explicitly disclose wherein the at least one authorization test includes determining whether the Module token includes a signature from a trusted ISDM Authority and the signature is for a valid time duration, whereby the test is passed when the Module token is signed by the trusted Authority and the signature is for a valid time duration.
However, Klemba discloses wherein the at least one authorization test includes determining whether the Module token includes a signature from a trusted ISDM Authority and the signature is for a valid time duration (Klemba, col. 8 lines 23-28, col. 21 lines 30-37 and 40-43; token authority distributes tokens in response to a “create token” request for secure network communications between network entities; tokens are validated when cosigned by the token authority and the Object Warehouse (OW) software system, i.e., vehicle sensors 401, web service applications 402-403, etc., and that the tokens have not expired after some predetermined period of time).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Gong, Corella and Klemba to insure that a token signed by a Token Authority has not been used previously and is presented within a predetermined time period, e.g., has not expired, when presented to a verifier (Klemba, col. 21 lines 30-37 and 40-43).

    

“wherein the at least one authorization test includes determining by the ISDM device whether the Module public key corresponds to the Module private key by means of signature verification, and whether the Module private key has been revoked, whereby the test is passed when the Module public key matches the Module private key and the Module private key has not been revoked.”
However, Klemba discloses:
“wherein the at least one authorization test includes determining by the ISDM device whether the Module public key corresponds to the Module private key by means of signature verification, and whether the Module private key has been revoked, whereby the test is passed when the Module public key matches the Module private key and the Module private key has not been revoked” (Klemba, col. 21 lines 24-28; tokens may be signed with the OW's private key and can be validated by using the OWs public key; distributed tokens may be cosigned by the Token Authority which, along with the Token Authority’s certificate provided in the “create token” request, will be used by the OW later to determine the authenticity of tokens it is presented).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Gong, Corella and Klemba to insure that a token signed by a Token Authority with the Token Authority’s private key which can be authenticated using the Token Authority’s public key (Klemba, col. 21 lines 24-28).



Claim 13 is substantively similar in scope to the invention of claim 3.  Claim 13 is therefore rejected for the same reasons outlined in the rejection of claim 3 above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Corella in further view of Jarrell (US Pub. 2016/0196753 A1 filed 03/11/2016).
As to claim 4, Gong and Corella disclosed the invention of claim 1.  Gong discloses a method (and system) for authenticating an unmanned aerial vehicle (UAV) (Gong, col. 9 lines 1-20).
Gong does not explicitly disclose:
wherein the at least one authorization test includes verifying that a position of the CPV and telemetry of the CPV are compliant with flight data previously authorized by an Authority belonging to the ISDM system.
However, Jarrell discloses wherein the at least one authorization test includes verifying that a position of the CPV and telemetry of the CPV are compliant with flight data previously authorized by an Authority belonging to the ISDM system (Jarrell, pars. 0020, 0051, 0053 and 0058; logging, chronicling or validating routes, i.e., positional information for unmanned aerial vehicles (UAV) with respect to an air corridor/right of way boundary in which the UAV should fly; communications station can determine whether UAV 150 has a valid or current registration or license).
communications, monitoring and managing air traffic control for unmanned aerial vehicles to insure the unmanned aerial vehicle has a valid license to operate within a designated air corridor/location, thereby insuring that the unmanned aerial vehicles operate in a manner that is consistent with performance reliability, security and public safety and privacy concerns associated with remotely piloted or remotely operated aircraft, or unmanned aircraft systems (Jarrell, par. 0020).

Claim 14 is substantively similar in scope to the invention of claim 4.  Claim 14 is therefore rejected for the same reasons outlined in the rejection of claim 4 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Corella in further view of Ramanujan (US Pub. 2012/0269584 A1 filed. 03/22/2012).
As to claim 8, Gong and Corella disclosed the invention of claim 7.  Gong does not explicitly disclose:
“whereby the Module private key is revoked when the Module is identified as unauthorized.”
However, Ramanujan discloses:
“whereby the Module private key is revoked when the Module is identified as unauthorized” (Ramanujan, fig. 10 steps 1000-1010, pars. 0120-0121; a signature  generated for source node 12 using a private key may be used to authenticate Packet 30 generated with attribute information of the source node 12; the private key may be revoked such that source node 12 does not obtain authentication).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Gong and Corella with Ramanujan to provide a network admission control system/protocol for blocking network attacks which may degrade or otherwise reduce the effectiveness of the Internet by assessing packet distribution for compliance with a secure and verifiable network identification via a signature generated by a source node using its private key, wherein a source node’s private key may be revoked by a trusted authority when it is determined that the source node cannot be authenticated (Ramanujan, pars. 0008 and 0120-0121).

Claim 18 is substantively similar in scope to the invention of claim 8.  Claim 18 is therefore rejected for the same reasons outlined in the rejection of claim 8 above.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Corella in further view of Steinberg (US Pub. 2020/0211002 A1 filed 04/03/2018).
As to claim 9, Gong and Corella disclosed the invention of claim 1.  Gong discloses a method (and system) for authenticating an unmanned aerial vehicle (UAV) (Gong, col. 9 lines 1-20).
Gong does not explicitly disclose wherein the Module token is generated by an Authority and stored by the Module prior to broadcasting by the Module.
(Steinberg, pars. 0016, 0037, 0063 and 0094; mobile device Authorization Token generation application (105) is used to authenticate user associated with a combination input Identifier ID and constraints that include physical or logical attributes, i.e., private key residing on the specific mobile device, generating and locally storing the Authorization Token; the Authentication Token and information restricting their use to limit location, e.g., GPS coordinates, in which the Authentication Token is authorized for use).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Gong and Corella with Steinberg that allows for the generation and storage of an Authorization Token embedded with limitations/constraints and one or more identifiers, i.e., public/private key pair and identity information, by a self-contained mobile device thereby preventing transmission of the authentication information that may be intercepted by an unauthorized entity that can either obtain the authentication information during transmission and/or from centralized storage (Steinberg, pars. 0016 and 0038-0039). 

As to claim 10, Gong and Corella disclosed the invention of claim 1.  Gong discloses a method (and system) for authenticating an unmanned aerial vehicle (UAV) (Gong, col. 9 lines 1-20).
Gong does not explicitly disclose wherein the Module public key, the Module private key, and the Module ID are generated by the Module and stored on the Module.
(Steinberg, fig. 2, par. 0046; the Authorization Token generator may also include a PKI Generator (201) for generating public and private keys as part of the Public Key Infrastructure (PKI) system and a data storage device (204) which stores identifiers, hashed identifiers, and private keys generated by the PKI Generator (201).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Gong and Corella with Steinberg that allows for the generation and storage of an Authorization Token embedded with limitations/ constraints and one or more identifiers, i.e., public/private key pair and identity information, by a self-contained mobile device thereby preventing transmission of the authentication information that may be intercepted by an unauthorized entity that can either obtain the authentication information during transmission and/or from centralized storage (Steinberg, pars. 0016 and 0038-0039).

Claim 19 is substantively similar in scope to the invention of claim 9.  Claim 19 is therefore rejected for the same reasons outlined in the rejection of claim 9 above.

Claim 20 is substantively similar in scope to the invention of claim 10.  Claim 20 is therefore rejected for the same reasons outlined in the rejection of claim 20 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mani et al. (US Pat. 10,498,538 B2 filed 09/25/2017) discloses
a system and universal access control device that may enable a user device relaying a received access token to the universal access device to gain access to a secure area or resource during a particular time duration.
Schimdt et al. (US 2011/0010543 A1 filed 03/05/2010) discloses methods, components and apparatus for implementing platform validation and management (PVM) with remote management of devices by device management components to bring devices into a secure target state before allowing connectivity and access to a core network.
Yan (US Pub. 2011/0078775 A1 filed 09/30/2009) discloses a trust manager that receives content from a transmitting node over an ad-hoc network, retrieves one or more trust values associated with the content, the transmitting node, or both, wherein the trust values are assigned by a trust server and further adjusted based on locally collected credibility information to evaluate credibility information regarding the content, the transmitting node, or both.
Law (US Pub. 2021/0051012 A1 priority 09/02/2018) discloses secure remote token release with online authentication.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492